Mr. President, at the outset I wish to congratulate you on your assumption of the stewardship of this session of the Assembly, a responsibility upon which you have embarked with tact and dynamism. Our congratulations also go to the Secretary-General, Mr. Waldheim, who is approaching the close of his first full year with us. To you we pledge unfailing co-operation, to him unflinching support.
74.	There have been two recurring themes in the general debate this year, terrorism and detente two seemingly irreconcilable phenomena. In this statement I wish essentially to address myself to those two questions.
75.	Since the Second World War, which gave man the impetus to organize along international lines in the hope of controlling dangers to peace and security at various structural levels, the world has witnessed radical changes which have revolutionized concepts of time and space and therefore given new dimensions to the global interdependency of man. What happens in another country, even in a village of peasants, is no longer the isolated concern of those immediately involved but is the concern of all.
76.	The world has also witnessed the awakening of man to Ms birth-rights and the realization by nations that no people is good enough to be another people's master.
77.	But in spite of this awakening and interdependency, violence is still rending the world. This violence in the world only constitutes a small part of a much more pervasive problem of disorder resulting from human indignities and tragedies that now afflict the larger portions of mankind across the globe but which rarely find adequate representation in media that are often motivated by self-seeking ends exclusively. Indeed, only when remote problems leave a sign on our door-steps do we seem to realize that we are not on an isolated island of peace and security, that we are in the midst of a sea of human indignity, suffering and tragedy.
78.	The world is plagued by terror -terror within and terror without the bounds of our countries; terror by individuals as well as terror by groups of individuals and States. Within, it is often a reaction against inequities of birth or inequalities of worth or repulsion against the moral asphyxia of a decaying civilization. Without, it is a revolt against colonial servitude, territorial aggression or national humiliation. In all those cases, terror is motivated neither by an innate disposition to violence nor by a propensity for spite. Instead it is a response to inner torments born out of inequity and frustration. In all those cases nothing is wanton. Wanton terror by individuals or groups of individuals stands condemned. At the national level it is a grievous affliction; at the international level, an unmitigated disaster. No Government that believes in a better world order and the well-being of man can wink at the former or license the latter.
79.	If we are genuinely seeking to deliver mankind from violence in all its forms, we had better address ourselves not only to its consequences but also to its genesis. The failure to realize fully the interdependency of the local, national and regional interests of the world community has generally resulted in the inability of the world Organization to appreciate the root-causes of problems often grounded on the lower and intermediate levels of the world structure.
80.	If we have opposed, therefore, the inclusion of this item [item 92] in the agenda of this Assembly, we have not done so because we are challenging either the initiative of the Secretary-General to deal with a universal adverse phenomenon or the duty of this Organization to handle willful actions that threaten the very fabric of civilized society. What we have wished to guard against is the exploitation of the item and the occasion by those whose convictions are suspect and whose virtue is questionable. The way in which this debate has unfolded has borne us out.
81.	It is revealing that of all those that have spoken on terror the three countries that have chosen to make the subject a major theme of their statements are those that have flouted every single resolution relating to them passed by the competent organs of this Organization, including the supreme peace-making organ, the Security Council, in their efforts to establish peace and order. Need I say that the unholy trinity I am referring to is South Africa, Portugal and Israel?
82.	South Africa devoted one-quarter of its statement [2046th meeting] to telling the world that terrorism derives from the rejection of dialog and must be condemned whatever the motivations leading to it. Portugal, with one-third of its statement [2048th meeting] on the subject, chose to preach to the world that no desire for justice or reform and no eagerness for liberation could justify the use of force. Israel, with over half of its statement [2045th meeting] on terrorism, tried to talk this Assembly into believing that the most rampant terror in the world today is that which has its roots in Arab hostility to Israel and that in the rest of the world all is milk and honey. It is declarations such as those that explain the position of many of us who advised caution; and it is declarations such as those that make us ask whether words really mean what they say. The term "terrorism" becomes overloaded. In fact it is so overloaded that it has become vacuous. Perhaps it is here that we should start: by defining the meaning of "terrorism", Wisdom, in the words of Socrates, begins with the definition of terms. Oratorical virtuosity, consummate fabrications and insolent demagogy cannot lead us very far.
83.	Yes, let us deal with terrorism. Let us deal with it as we see it: in the pestilence of colonialism that pollutes our continent; in racialism, that defiles our societies; in the tragedies suffered by the innocent peoples of Asia, where bombardment is incessant and armies, despite all the peace overtures, are still marching on with drum and fife; in the willful attacks from the air and land on the peaceful hamlets and innocent women and children of Lebanon. The speakers who have decided to try to keep this Organization during this session in a spasm of anxiety cannot tell us that individual deaths are tragedies and mass murders are only statistics.
84.	It is colonialism, racialism, territorial aggrandizement and the wanton use of force by States that are the mortal enemies of peace and the conduct of civilized human intercourse among peoples and nations.
85.	In Africa, for example, if the United Nations were to be judged only on its record in questions of decolonization and racial discrimination there would be little reason for gratification over its achievements. It is now exactly 26 years since the Organization became involved with African problems, when India in 1946 raised the question of racial discrimination in South Africa.  Since then the General Assembly and the Security Council have between them passed about 130 resolutions, while the International Court of Justice has delivered not less than half a dozen opinions, all on questions of decolonization and racial discrimination in Africa. Many of those resolutions and opinions have disappeared into the morass of good ideas that "might have been". For all its involvement in those questions, spread over a quarter of a century, the United Nations has not been able to improve the lot of Africans and thereby halt the now accelerating drift towards a major conflict and the escalation to more violence; and the extent of this spiral is any body's guess.
86.	In Rhodesia a rebellious white supremacist clique representing only 4.9 per cent of the population is growing in arrogance and reveling in repression. Its racialism is too deeply implanted to abdicate its place to charity and reason,
87.	In the Portuguese Territories about one half of the still dependent 30 million people of the world live. Portugal has yet to learn that the invariable purpose of the Declaration on the Granting of Independence to Colonial Countries and Peoples [resolution 1514 (XV)] was the hastening of independence.
88.	All these are not isolated incidents and the United Nations has not failed to relate them to world peace and order. The Security Council and the General Assembly have since 1961 resolved that apartheid would endanger international peace and security and requested all States to consider such steps, singly or collectively, as were open to them to get South Africa to abandon its policies.
89.	The United Nations has also committed itself, since 1968, to economic sanctions under Articles 42 and 43 of the Charter, having determined that the situation created by the Rhodesian rebellion "constitutes a threat to peace". If Africa resorts to force, as indeed it has, and with the blessing of its heads and elders who decided at the Assembly of Heads of State and Government of the Organization of African Unity [OA U] at Rabat to double their support of the liberation movements, it is doing so only to rid the world of an affliction which is insidiously undermining civilized society and to lance a festering sore that is about to pollute its whole body.
90.	In the Middle East, where territories of three Member States have been under foreign occupation for over five years, where a whole people has for nearly three decades been suffering the indignation of forced refuge, and where ceaseless bombardments are carried out on the innocent, violence also is rampant.
91.	The Foreign Minister of Israel, by the prevarication of established historical facts acknowledged by this Organization and reaffirmed repeatedly by different organs, wanted to relate this violence to what he considers the villain of the play. He asked:
". .. is it true that there is a distinct people" meaning the Palestinian people-"deprived of self-determination, languishing in poverty, squalor and humiliation, dependent on organized violence as its sole prospect of redemption? " [2045th meeting, para. 109.]
And without taking a breath Mr. Eban replied, unabashedly, to his own question: "Nothing could be further from the truth." [Ibid.] Here again we have an example of the futility of this debate on terror, where words mean different things to different people.
92.	But we do not have to quibble with words to establish the right of the Palestinian people to self-determination, their existence being a reality denied only by Mr. Eban. Mr. Eban is the last person to be unaware of the reason why the General Assembly resolution of November 1947 [resolution 181 (IIj] -to which Israel owes its very existence- was called "the partition resolution". Partition of what? And partition between whom?
93.	This very Assembly resolved, by its resolution 194 (III), that the Palestinians had a right to return to their homes or to be compensated if they chose not to do so. That resolution has recurred at every ensuing session. But neither repatriation nor compensation has taken place, because of Israeli intransigence, which Mr. Eban crowned last week with his negation of the very existence of the Palestinian people. Such an outlook is not conducive enough to a rational consideration of the question at issue.
94.	The crowning irony comes when Israel requests this Organization to engage in a process of law-making banning international terrorism. And the irony is doubled when this request is made in the very statement telling us, in dealing with the Arab-Israeli question, that the United Nations atmosphere-and I quote Mr. Eban is hot "congenial to the craftsmanship of peace" [2045th meeting, para. 68]. That statement is the supreme contribution of Israel to the demise of the United Nations peace-keeping effort in the Middle East.
95.	It was therefore no surprise to anybody that the Israeli statement, in addition to its disdain for all United Nations resolutions relating to the rights of the Palestinian people, was devoid of any reference to Security Council resolution 242 (1967), which the Foreign Minister of Israel himself described last year as the only basis of United Nations jurisprudence in the matter [2015th meeting]. For the rest of us, Mr. Maurice Schumann spoke lucidly and aptly when he said
"... does any people or country of the Middle East not understand that for its independence to be definitively ensured it must be sheltered from the interplay of outside scheming or rivalries? To this fundamental question there can only be a definitive and sure answer here, not elsewhere" [2041st meeting, para. 80.]
96.	It takes a lot of courage for a plaintiff to come to equity while engaged in unconscionable practice, one basic maxim of the law of equity being; he who comes to equity must come with clean hands. And it takes a lot of arrogance to seek justice while showing contempt for the bench and ridiculing the jury.
97.	On the same theme, the United States has come to this Assembly with a draft resolution[A/C.6/L.851]. The basic defect in that draft resolution is that it ends where it should have begun. The main point should be to urge Member States to address themselves to the sources of tension. As long as there is subjugation and inequity people will always resort to violence to reach goals that are unreachable otherwise.
98.	Revolutions have never been concomitant with the sanctity of human life. This mode of social behavior is neither African nor Asian. It was the United States itself that won its independence through violence, years before Robespierre delivered to the world his dictum that in revolution "terror is justice, prompt, secure and inflexible" and that revolution should "conduct people by reason and enemies of the people by terror". And unless flagrant injustices are removed, unless gross inequities are eradicated, unless bitterness is basically extirpated from the hearts of men, the concept of people and enemies of the people will remain to be determined by subjective measuring rods depending on whom and what you relate to. And unless a better and more civilized system of world order is established, in which states breaking the law of nations are brought to account, incidents of wanton terror can neither be isolated nor adequately controlled.
99.	A world organization that does not address itself to those objective realities of multiple yet interdependent and interactive dimensions is likely to be fragmented and preoccupied with the visible manifestations of problems on the international level, while leaving their root-causes embedded in the deceptively remote and even isolated national or regional corners of foreign lands. Such an organization will be not only ineffective, but indeed shaken by the undercurrents of frustrations and discontent in those remote corners.
100.	the phenomena of violence as a mode of expressing a grievance or rebelling against an injustice, and that of detente as an outcome of new alignments among States, are not necessarily paradoxical. The dynamics of human endeavor are now revealing new trends of realignment in search of alternative methods of tackling problems. We are witnessing a narrowing gulf between the big Powers in their attempt to solve their problems and promote their mutual national or regional interests, thus averting violence on their soil while continuing it, by proxy, on foreign soil. In other words, violence is being exported to us.
101.	Detente and the composition of differences are welcome as long as they do not reflect a preoccupation with problems of immediate national interest, to the exclusion of international problems, or degenerate into a conspiracy of silence. The absence of a single reference to Africa in the Moscow Declaration that mapped out all the problem areas of the world is an example of the former. The irrational position of some western Powers on the issue of Rhodesia in the Security Council is an example of the latter.
102.	On the other hand, new alignments among the small Powers are taking place; old ones are being reinforced. The Rabat meeting of the African Heads of State and Government and the Georgetown Conference of Foreign Ministers of Non-Aligned Countries, and their outcome, are reflections of this trend. In so far as those meetings are focusing on regional or selected international problems, where the minds are at one, the trend is positive and promising. But in so far as the trend is founded on the failure of the international Organization to solve problems, it is disconcerting.	
103.	The new alignments and international syndicalism are duly leading to what the Foreign Minister of Brazil has aptly described, in his open statement here as the "diplomatic marginalization of the United Nations" [2038th meeting, para. 33]. Some of us might be deluded into thinking that our salvation is in clubbism and interdependency of interests.
104.	But interdependency of interests implies more than building policies on competitive interaction and interdependence. It requires positive co-operation towards the achievement of the common goal of human dignity in all aspects of life. It requires the global sharing of power, of material wealth, of spiritual well-being and of scientific and technological advantages. And all this requires a change in the fundamental chemistry of international relations.
105.	But in all this where does the United Nations come in? The Georgetown Conference, whose final Act is now in the hands of the Secretary-General, precisely addressed itself to this question. We have all reaffirmed our faith in the Charter of the United Nations, but the Charter is not a fetish. And we have all pledged our support to the Organization, but the Organization will have to change with time. We have all called for the democratization as well as the increased universalization of the United Nations. China is now in our midst and we are the richer by its presence.
106.	Institutions, like men, grow and become obsolescent. Change is imperative if there is to be a new international order based on justice and fair play; it is only the dead who do not change. To achieve this goal, some modification of the Charter and review of the role of various organs are indispensable.
107.	The process is not unknown to the United Nations. Amendments have been introduced to the Charter. Less dramatic, but equally important, is the evolution of the Charter provisions through the various liberal and creative interpretations given to them. The Charter, like all living constitutions, was meant to be adaptive and self-regulating.
108.	Such an endeavor must be undertaken with both imagination and realism. And realism might lead us to accept, but not become resigned to, certain facts of life. Article 2, paragraph 7 and Article 27 of the Charter, lead together, teach us that there is a two-tier concept of equality. What is to be challenged, therefore, is not the weighted power of some States, inherent in the Charter, as much as the wanton exercise of such power. Power is to be disciplined and its exercise civilized, for, when power is unguided by enlightened principle and high purpose, it can only spell disaster in the end.
109.	I have alluded to regional realignments and endeavors which are motivated by the desire of nations and regional organizations to tackle their immediate problems, thus enabling them to come to grips with their own urgent needs. Such alignments may frustrate international cooperation in the tackling of political, economic, social and cultural problems.
110.	Fortunately this is not invariably the case. We in the Sudan do not boast of any achievements in this field but we have an experience which, though local, is a microcosm of many problems now faced in many parts of the world. The co-operation we have received from various friendly Governments, the United Nations and its specialized agencies, as well as from voluntary organizations, also testifies to the significance of our example as a microcosm of world problems and the potentialities of co-operation in their solution at all levels. 
111.	The case in point is our solution to a national problem which has afflicted our country with civil strife 17 years old-which cost us many lives, frustrated our development and fostered resentment and bitterness instead of solidarity and patriotism among brothers and sisters. The so-called Arab North and African South of our country are one people with a lot more in common than the world has heard, but the legacy of colonial isolationist and divisive policies left deep gulf that erupted into hostilities which the successive Governments tried-some genuinely and some half-heartedly-to end, without avail.
112.	Our Government realized that the common good of the nation was interdependent with the interests of all its citizens as reflected in their sharing in political power and in the advantages of the economic, social and cultural development of their region. By formulating and implementing a system of regional autonomy, the Government met the political aspirations of the people of the South and has now embarked on an extensive program of immediate relief, resettlement, and rehabilitation of refugees and returnees.
113.	The refugee example is noteworthy because it is unprecedented. For over half a century, since Fridtjof Nansen embarked on the first international refugee program, problems of refugees were solved through either their assimilation in host countries or their return to their homes following military victory. This is the first time in the history of international refugee efforts when refugees, hundreds of thousands of them, are returning to their homes both peaceably and voluntarily, out of their own accord and volition.
114.	The international dimension of the Sudanese experience is evident not only in our accommodation of multiplicity and diversity within unity and community of interest, but also in the co-operation and assistance we have received from the outside world-co-operation and assistance from sister countries, joined to us by bonds of brotherhood, and a world family that saw in our experience a fresh breath of sanity.
115.	And now, with peace restored, we cannot fail to address ourselves to the other phase of peace-making: social and economic development. Peace and security cannot be fragmented into political, economic, social or cultural components in the vain hope of solving the one without tackling the other. Development is a precondition for stability and expansion and a fundamental prerequisite for international peace and security. As such, the development of the proletarian nations of the world is an international responsibility as well as a national one. The very philosophy underlying the provisions of the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)] stems from the awareness that the international community has a global responsibility for the solution of social and economic problems.
116.	Our economic and social development is keeping pace neither with our own needs nor with the growth of world trade and development. The results are wide-spread poverty, endemic malnutrition and inadequate education.
117.	The present international economic order may not be capable of accommodating the needs and expectations of the developing world, whether because of the wasteful distortion of priorities, the widening gap between the national interests of the affluent and those of the have-nots, or the absence of generally accepted norms. To those questions and others we shall devote our efforts in the appropriate Committee of this Assembly.
118.	For many of us this year is the year of the environment. It is the year of man's unity with nature. However, there is an irony in this situation which did not escape the attention of my learned friend the Foreign Minister of Guyana. He said:
"... it would be futile to develop a planetary strategy based on the unity of man with other life forms while ignoring those factors of inequality that frustrate and destroy the unity of mankind, and those realities of tension and conflict that impair the quality and threaten the existence of human life itself..." [2038th meeting, para. 110.]
119.	The irony is supreme. But, despite all the alarms on violence and terror as well as all the frustrations and desperations of the afflicted, we cannot but continue our pilgrim's progress. The United Nations will have no choice but to devote all its efforts to those human tragedies that are still awaiting their catharsis.
120.	To that end the Sudan pledges its support to the Organization, which remains, despite all its failings, the abiding corner-stone of world peace and stability as well as of the well-being of man.
